Citation Nr: 0935322	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals, cold 
exposure, bilateral feet.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In July 2009 a Board videoconference hearing was held before 
the undersigned Acting Veterans Law Judge.  At the hearing, 
the Veteran's request to hold the record open was granted and 
additional pertinent evidence was received together with a 
waiver of RO consideration.  This evidence will be considered 
by the Board in the adjudication of this appeal.


REMAND

The Veteran seeks service connection for residuals of cold 
exposure of bilateral feet, which she attributes to frostbite 
incurred during service.  The Veteran stated that she has had 
problems with her feet since she was on active duty.  She 
also seeks service connection for a bilateral knee condition 
and peripheral neuropathy of the lower extremities as 
secondary to a bilateral feet condition.  

Service treatment records (STRs) include a March 1970 
complaint of swollen feet.  The Veteran was told to soak her 
feet after mess hall duty.  Further, the post-service records 
show that she has had treatment for her lower extremities.  
In addition, consistent with her testimony, the record 
contains lay statements of a continuity of symptoms since 
service.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  There are competent reports of continuity of 
symptomatology since service, including statements received 
from coworkers and friends dated in July 2009.  A VA 
examination for an opinion as to whether any current 
bilateral feet condition, bilateral knee condition, and 
peripheral neuropathy of the lower extremities are related 
to service is necessary to make a determination in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall notify the 
Veteran and request that she provide 
information specific enough to allow 
VA to request medical records from 
the indicated VA Medical Centers.  
If no treatment records exist, the 
claims file should be documented 
accordingly.

2.  Thereafter, schedule the Veteran 
for a VA feet examination.  The 
claims file and a copy of this remand 
must be made available to and 
reviewed by the examiner in 
conjunction with the examination.  
All indicated tests must be 
performed, and all findings reported 
in detail.  The Veteran must be 
provided with an opportunity to 
describe problems she has had with 
her feet since her discharge from 
active service.  The examiner is 
specifically requested to opine as to 
whether it is at least as likely as 
not that any right or left lower 
extremity foot disorder found to be 
present is related to or had its 
onset in service.  In that regard, 
the examiner's attention is 
specifically directed to the 
Veteran's statements report of a 
continuity of symptomatology since 
service and the submitted statements 
from the Veteran's coworkers and 
friends.  In offering an assessment, 
the examiner must specifically 
acknowledge and discuss the Veteran's 
report and lay statements submitted 
on behalf of the Veteran in 
discussing whether she has a feet 
disability that is related to or had 
its onset in-service.  A complete 
rationale must be set forth in the 
report provided.

The examiner should also opine as to 
whether it is at least as likely as 
not that a current bilateral knee 
condition and/or peripheral 
neuropathy of the lower extremities 
condition are due to or the result 
of a bilateral feet condition.  A 
complete rationale must be set forth 
in the report provided.

3.  Then readjudicate the appeal.  
If any benefits sought remain 
denied, the Veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

